Citation Nr: 0805262	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


 ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied 
service connection for bilateral hearing loss and tinnitus 
and granted service connection for PTSD with an initial 
evaluation of 30 percent.

As the veteran has perfected an appeal as to the initial 
rating assigned for service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008) are not applicable to the present claims.

The issues of bilateral hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's PTSD is 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in October 2003 and January 2004.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his service 
connection claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating for PTSD, this 
claim for an increased rating for PTSD is a downstream issue 
from the grant of service connection.  Grantham v. Brown, 114 
F.3d 1156 (1997).  VA's General Counsel has held that no VCAA 
notice is required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003, 69 Fedora. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).  VAOPGCPREC 8-2003; 69 Fedora. 25180 
(May 5, 2004).  While this logic is called into some question 
in a recent Court case, neither this case nor the GC opinion 
has been struck down.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, as discussed below 
information in the folder provides sufficient information to 
allow decision to be entered on the matters decided herein. 

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household) 
but generally functioning pretty well, has some 
meaningful interpersonal relationships.
60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).



Factual Background

Service records show that the veteran served in Vietnam for 
ten months.  Upon his return, he received a letter of 
appreciation from the commanding general of his Vietnam unit 
which read in part, "The high degree of dedication, hard 
work, and professionalism you have displayed under trying 
combat conditions is a tribute to you and our country."  In 
his May 1971 separation exam the veteran stated that his 
condition was good.

A VA social worker noted in October 2003 that the veteran had 
to frequently clean out helicopters that were covered with 
blood and guts while he served as a mechanic in Vietnam.  It 
was noted that the veteran had more thoughts of Vietnam, 
would sleep for a few hours, and awaken in a cold sweat.  He 
could not participate in activities that drew large crowds.  
The social worker opined that the veteran had a sufficient 
case for VA compensation.

The veteran stated in November 2003 that while in Vietnam he 
was stationed with B Troop, 2/17 Calvary as a mechanic 
assigned to the flight line.  He would assist the crew chief 
in the minor repair and cleaning of gunships.  He reported 
that he often had to clean blood and body parts out of the 
gunships.  He said that he relived his Vietnam experiences 
through flashbacks.  He also reported experiencing panic 
attacks when faced with large groups of people.  He could no 
longer go to church or do shopping because of the crowds.  
Additionally, he reported only sleeping four to five hours a 
night.

During a VA psychiatric intake exam in November 2003, the 
veteran related that that the worst part of his Vietnam 
experience was cleaning up the messes of hurt people and 
bodies.  He had been employed at a paper mill since 1971 and 
had been married for 31 years.  Recently he experienced more 
intrusive, obsessive memories of Vietnam.  He said that he 
was a loner who enjoyed sequestering himself in his garage to 
do woodworking.  He did not socialize often as he did not 
deal well with crowds.  When he was in crowds, his anxiety 
would escalate his heart rate.  He said that he averaged four 
hours of sleep a night and he was plagued with nightmares.

The examiner stated that the veteran presented with a very 
constricted, flat affect.  He maintained good eye contact, 
was nervous, and exhibited a depressed mood.  He spoke 
coherently and was goal oriented.  No evidence of psychosis, 
suicidal or homicidal ideation was noted.  The examiner 
observed good memory, good judgment, and fair insight.  It 
was noted that the veteran's case was not the worst that the 
examiner had seen, but he exhibited symptoms compatible with 
PTSD.  The examiner stated that the veteran did not have 
severe episodes of depression, but he had trouble with 
sadness.  A diagnosis of PTSD, chronic, was noted, and a 
global assessment of functioning score (GAF) of 59 was 
assigned.  It was noted that the symptoms were moderate at 
the time.

VA outpatient records from 2003 through 2005 reveal ongoing 
treatment for PTSD.  A VA treatment record from March 2004 
indicated that since October 2003, the veteran had been seen 
every two weeks for PTSD therapy.  He was taking medication 
for his symptoms.  It was noted that the veteran was well 
groomed, casually dressed, well mannered, and would speak 
softly.  It was also noted that his thoughts were well 
organized and goal directed.  The examiner stated that the 
veteran was guarded, nervous, depressed, and presented with a 
very constricted affect.  Intrusive thoughts caused 
impairment to the veteran's focus and concentration, but his 
memory was noted to be adequate and intact.  It was noted 
that the veteran avoided groups because he experienced panic 
attacks while in crowded situations.  The veteran reported 
having no problems with overall functioning at his work site.  
The examiner said that while the veteran had experienced 
thoughts of suicide during periods of depression, he was not 
currently suicidal.  It was observed that the veteran had 
problems sleeping and had intrusive memories.

A VA clinic record from March 2004 indicated that the 
veteran's medications were helping the veteran deal with his 
symptoms.  His wife mentioned that he seemed less jumpy, less 
irritable, and more talkative.  The examiner said that his 
PTSD symptoms had improved, and the severity of his symptoms 
was very mild.  It was noted that the veteran was casually 
dressed with good hygiene.  The examiner thought that the 
veteran's demeanor had improved.  Speech was noted to be 
coherent and goal directed.  No evidence of delusions, 
hallucinations, suicidal or homicidal ideation was observed.  
A diagnosis of major depressive disorder in partial remission 
and PTSD, mild in partial remission was listed.  A GAF score 
of 64 was assigned.

A June 2004 VA treatment record said that the veteran was 
doing better at home and at work.  He reported having a hard 
time dealing with crowds.  The examiner stated that the 
veteran was mild and presented with a constricted affect.  
Speech was observed to be normal, coherent, and goal 
directed.  No evidence of psychosis, suicidal or homicidal 
ideation was noted.  The GAF score was 64.

On VA examination in March 2005, the veteran reported that 
his relationship with his wife was better than it used to be.  
He reported getting along well with his two grown children.  
He also got along with his seven siblings but saw them 
infrequently.  He worked at a small paper mill and said he 
got along well with coworkers and supervisors.  He enjoyed 
working in a small wood shop in his home.  He reported that 
while in Vietnam, there was frequently a need to remove 
bodies and clean blood out of the helicopters.  He said that 
occasionally there were incoming rounds.  He said he tried to 
not get close to anyone because he would not know if they 
were going to come back.  Presently, he said that he had 
difficulty trusting people and avoided crowds and strangers.  
He stayed within a small community and a small work force 
because he felt safer.  He would seldom go to restaurants.  
He reported sleeping better since he had been on medication.  
Occasionally he experienced flashbacks.

On objective examination, the examiner said that the 
veteran's appearance, attitude, and behaviors were generally 
within normal limits.  His attire was appropriate, and his 
hygiene was good.  It was noted that the veteran made good 
eye contact, but he was anxious throughout the exam.  The 
veteran spoke relevantly, coherently, and presented rational 
thought processes.  No evidence of hallucinations, delusions, 
specific obsessions, compulsions, phobias, or ritualistic 
behaviors was observed.  Short-term memory was noted to be 
adequate.  Affect was noted to be constricted.  The examiner 
opined that the veteran had moderate PTSD directly related to 
his Vietnam experiences.  

The examiner also observed that the veteran had hyperarousal, 
occasional nightmares, and night sweats.  He would experience 
flashbacks.  It was noted that the veteran had marked 
difficulties with his social comfort level.  Some decline in 
an ability to derive pleasure from daily activities was 
noted, and there was evidence of emotional detachment.  A 
history of anger and irritability was recorded.  
Hypervigilance and a severe startle response were noted with 
an ongoing mild-to-moderate sleep disturbance.  No suicidal 
or homicidal ideation was present.  A GAF score of 60 was 
assigned.

The RO established service connection for PTSD with an 
initial evaluation of 30 percent by a rating decision dated 
in March 2005.  The decision was based on the veteran's 
service records, VA treatment records, and the results of the 
March 2005 VA exam.

In June 2005, a VA social worker noted that the veteran 
appeared somewhat anxious.  The veteran reported stable 
behavior with reduced anxiety, fewer panic attacks, and fewer 
flashbacks.  He continued to work as a job superintendent.  
He reported being stressed in crowds.  No suicidal or 
homicidal ideation was observed.  A flattened affect with 
euthymic mood was noted.  The examiner said that the veteran 
was oriented with mild memory loss, and he gave a diagnosis 
of PTSD in partial remission with a GAF score of 65.

A VA social worker note from September 2005 indicated that 
the veteran had experienced two episodes which initiated 
moderate anxiety since his previous counseling session.  It 
was noted that the veteran used avoidance to handle stress 
and triggers.  He continued to work full-time unimpaired.  
The listed GAF score was 64.

Analysis

Based on the evidence of record, the Board finds that at all 
times during this appeal the veteran's service-connected PTSD 
has been manifested by no more than an occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  The evidence demonstrates current PTSD symptoms 
including depressed mood, anxiety, suspiciousness, mild 
memory problems, and sleeping problems.

There is no probative evidence of PTSD symptoms such as 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, retention of 
only highly learned material, or impaired judgment and 
abstract thinking.  Nor is there probative evidence of 
symptoms such as obsessional rituals, intermittently 
illogical speech, near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, or a persistent danger of 
hurting self or others.  Therefore, the Board finds a rating 
in excess of 30 percent is not warranted at any time during 
the appeals period.

The lowest GAF score of record, 59, was listed in a VA 
treatment record dated in November 2003.  According to DSM-
IV, GAF scores ranging between 51 and 60 are indicative of 
moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  The Board 
finds that that this GAF score is consistent with the 
reported symptomatology--to include some disturbances of 
motivation and mood--and, thus, is also consistent with no 
greater impairment than that contemplated by the initial 30 
percent rating assigned.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a). Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 30 percent rating.

The aforementioned discussion makes clear that the veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 30 percent rating under the 
applicable rating criteria.  As the criteria for the next 
higher, 50 percent, rating for PTSD have not been met, it 
logically follows that criteria for an even higher rating (70 
or 100 percent) likewise have not been met.

The Board finds the March 2005 VA examination persuasive 
regarding the veteran's current PTSD symptoms.  The examiner 
indicated that he reviewed the claims file.  He gave the 
veteran a full psychiatric examination, interviewed the 
veteran, and provided adequate reasons and bases for his 
opinions.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The evaluations assigned under the Rating Schedule 
criteria are adequate for the level of disability 
demonstrated for PTSD.  The medical evidence shows the 
veteran's PTSD is not a total occupational and social 
impairment.  The Board observes that the veteran has stated 
that his PTSD does not interfere with his ability to work, 
and he has reported not missing work due to his psychiatric 
symptoms.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.


REMAND

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, service records reveal that while on active 
duty, the veteran served as a helicopter mechanic on an 
airfield where he was subjected to frequent loud noises.  The 
May 1971 separation exam reveals that the veteran was not 
afforded an audiometry exam at the conclusion of his active 
service.

A private audiological record from September 1999 stated that 
the veteran had worked at a paper mill since 1972 with 
significant noise exposure.  The veteran reported tinnitus in 
both ears and a gradual decrease in his hearing over the 
previous several years.  He also reported having hobbies that 
incorporated power tools and chain saws.  He also mentioned 
his service as a mechanic while on active duty.  Audiograms 
revealed bilateral down sloping sensorineural hearing that 
ranged from a mild to severe range.  Discrimination was 40 
percent for the right ear and 16 percent for the left ear.  
The audiologist made no findings regarding etiology.
The veteran stated in November 2003 that no hearing 
protection was provided against the constant noise from 
helicopter engines while he worked as a mechanic in Vietnam.  
He reported extreme ringing in his ears and decreased hearing 
from the time he was in Vietnam through the present.

The veteran's spouse stated in February 2004 that she was 
aware of the veteran's hearing problem from the time he was 
in Vietnam.  She related instances where she would be talking 
and he was totally unaware.  She stated that over the years 
it has gotten progressively worse.

The Board also notes that in the case of a veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).

2.  The veteran should be scheduled for 
an appropriate VA audiology examination 
for an opinion as to the whether there is 
at least a 50 percent probability or 
greater (at least as likely as not) that 
he has a hearing loss, to include 
tinnitus as a result of service, as a 
result of combat noise exposure.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  During 
the interview process, the examiner is to 
obtain a history from the veteran of any 
occupational or recreational noise trauma 
to which he may have been exposed, both 
before and after service.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered, to include 
38 U.S.C.A. § 1154.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


